Citation Nr: 1210321	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-39 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for a shrapnel scar on the right lower leg.

3.  Entitlement to an evaluation in excess of 10 percent for a shrapnel scar on the left lower leg.

4.  Entitlement to an effective date prior to April 15, 2008, for the assignment of a 10 percent evaluation for a shrapnel scar on the right lower leg.

5.  Entitlement to an effective date prior to April 15, 2008, for the assignment of a 10 percent evaluation for a shrapnel scar on the left lower leg.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Fort Harrison, Montana (RO) which granted an increased 10 percent rating for shrapnel scars on the right lower leg effective April 15, 2008; granted  an increased 10 percent rating for shrapnel scars on the left lower leg effective April 15, 2008; continued a 50 percent rating for PTSD; and denied a claim of entitlement to a TDIU.  

The issues of entitlement to an increased evaluation in excess of 50 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran has a superficial, barely visible, two-centimeter scar on the inner aspect of the right heel.  The scar is reported to be occasionally tender with no ulceration or breakdown.
2.  The Veteran has a superficial, barely visible, one-centimeter scar on the inner aspect of the left heel.  The scar is reported to be occasionally tender with no ulceration or breakdown.

3.  With respect to the Veteran's shrapnel scars on the right and left lower extremities, it is not factually ascertainable that an increase in disability occurred during the year preceding the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a shrapnel scar on the right lower leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008). 

2.  The criteria for an evaluation in excess of 10 percent for a shrapnel scar on the left lower leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008). 

3.  The criteria for assignment of an effective date prior to April 15, 2008 for the award of a 10 percent evaluation for a shrapnel scar on the right lower leg have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.114(a)(1), 3.155(a), 3.400 (2011). 

4.  The criteria for assignment of an effective date prior to April 15, 2008 for the award of a 10 percent evaluation for a shrapnel scar on the left lower leg have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.114(a)(1), 3.155(a), 3.400 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In a November 2008 letter, VA informed the Veteran of the evidence necessary to substantiate the claims currently on appeal, informed the Veteran of evidence VA would reasonably seek to obtain, and informed the Veteran of the information and evidence for which he was responsible.  The November 2008 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The November 2008 notice letter was not sent prior to the initial rating decision.  Despite the inadequate timing of this notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice deficiency by issuing the VCAA compliant notice in November 2008.  The RO readjudicated the case in a September 2009 statement of the case (SOC) and in subsequent supplemental statements of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  There is no indication that any notice deficiency reasonably affects the outcome of this case.  

In the present case, the Veteran was also provided the diagnostic criteria for establishing a higher rating for his service-connected scars and was provided with the regulations addressing earlier effective date claims in a September 2009 SOC. Given the nature of the Veteran's claims and the fact that he was provided the criteria required for establishing a higher evaluation and an effective date in a November 2008 VCAA notice letter, the Board finds that a reasonable person would have generally known about the requirements necessary to establish a higher rating and an effective date.  Therefore, the Board finds that any error in failure to provide proper notice of this element is not prejudicial.  Moreover, neither the Veteran nor his representative have alleged that any prejudice resulted from any VCAA notice error.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Veteran's service treatment records, Social Security Administration (SSA) medical records, VA vocational rehabilitation records, VA and private treatment records, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations to address his service-connected scars in August 2008 and April 2010.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; addresses the relevant rating criteria; and contain a discussion of any effects of the Veteran's service-connected scars on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board notes that subsequent the Veteran's VA examinations, additional medical and lay evidence was added to the claims file; however, as the additional evidence does not address the Veteran's shrapnel scars, the Board finds no prejudice to the Veteran in proceeding with the adjudication of the associated claims.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B. Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected shrapnel scars result in symptoms that would warrant different ratings.

The Veteran is currently in receipt of a 10 percent evaluation for a shrapnel scar on the right lower leg, and a 10 percent evaluation for a shrapnel scar on the left lower leg under Diagnostic Code 7804. 

The Schedule for Rating Disabilities addressing the skin was amended with respect to 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805, effective October 28, 2008.  See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  However, the changes only apply to applications received by VA on or after October 23, 2008, or if a veteran was previously evaluated under those codes and requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  In the present case, the RO evaluated the Veteran's service-connected shrapnel scars upon the receipt of an April 15, 2008 application for benefits, and granted compensable 10 percent ratings pursuant to findings from an August 2008 VA examination.  The Veteran and his representative have not requested review under the amended Diagnostic Codes 7801-7805.  Consequently, the Board finds that the revisions to the skin regulations that took effect October 23, 2008 are not for application here. 

Scars, other than on the head, face, or neck, that are deep or that cause limited motion, are evaluated under Diagnostic Code 7801, effective prior to October 23 2008.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Under Diagnostic Code 7801, a 10 percent evaluation is assigned for scars affecting an area or areas exceeding 6 square inches (39 sq. cm.); a 20 percent evaluation is assigned for scars affecting an area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent evaluation is assigned for scars affecting an area or areas exceeding 72 square inches (465 sq. cm.); and a maximum 40 percent evaluation is assigned for scars affecting an area or areas exceeding 144 square inches (929 sq. cm.).  Id.  Scars in widely separated areas as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be rated separately.  Id.  at Note (1).  A deep scar is one associated with underlying soft tissue damage. Id.  at Note (2). 

For scars, other than those of the head, face, or neck, that are superficial and that do not cause limited motion that comprise an area or areas of 144 square inches (929 sq. cm.) or greater, a maximum 10 percent evaluation is provided.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Scars in widely separated areas as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be rated separately. Id.  at Note (1).  A superficial scar is one not associated with underlying soft tissue damage. Id.  at Note (2). 

For scars that are superficial and unstable, a maximum 10 percent evaluation is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  The notes to this diagnostic code state that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar and that a superficial scar is one not associated with underlying soft tissue damage.  Id.  

As indicated above, for superficial scars that are painful on examination, a maximum 10 percent evaluation is provided.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  The notes to this diagnostic code provide that a superficial scar is one not associated with underlying soft tissue damage and that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Id.  

Scars can also be assigned disability ratings based upon limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994) (impairments associated with a veteran's service-connected disability may be rated separately unless they constitute the same disability or the same manifestation).

An August 2008 VA examination included a review of the claims file and the medical evidence of record.  The Veteran described his shrapnel injury in service.  The Veteran stated that the scar in the right and left lower legs did not bother him, but then noted that the scars were occasionally tender.  He stated that the scars were almost invisible now.  He denied any pain with the scars and denied ever having ulceration or breakdown in the scars.  A physical examination of the right foot shows that the Veteran had a barely visible two centimeter line that he described as a scar on the inner aspect of the heel.  On the left foot, there was a barely visible one centimeter line on the inner aspect of the heel that the Veteran described as a scar.  There was no ulceration or breakdown in the area of either scar.  The scars were not reddened.  There was no irregularity or atrophy of the skin.  There was full movement to the ankles.  The scars were superficial.  There was no adhesion to underlying tissue.  There was no inflammation, edema, or keloid formation.  A color photo of the Veteran's scars was associated with the claims file.  The Board has reviewed the photograph, a close-up view of the Veteran's bilateral heels.  The photograph shows a barely visible line on the inner aspect of each heel as described in the VA examination report.  The Veteran's scars were not shown to result in functional impairment.  The VA examiner stated that the Veteran should be able to sustain sedentary work, partial sedentary work, as well as physical work if he wished to.

An April 2010 VA examiner noted the Veteran's history of left lower extremity shrapnel scars treated in service.  Upon direct questioning regarding complaints for residual scars on the left lower leg, the Veteran stated "I don't have any complaints with them, really."  On physical examination, the VA examiner was unable to identify residual scar tissue secondary to shrapnel wounds on the lower legs bilaterally.  A color photograph, taken during examination, was associated with the claims file.  The Board has reviewed the photographs which are of the bilateral claves and heels, and finds that the Veteran's scars are not discernable from the photograph.  The Veteran was assessed with scars on the bilateral lower legs; however, the VA examiner stated that he was unable to appreciate the service-connected residual scars on the lower extremities.  Therefore, no measurements and/or description of other clinical findings were possible.  The Veteran pointed to the heel of the right foot, stating that the scar was worse over that area; however, the VA examiner was unable to see changes in the skin consistent with residual scaring.  Medical records were silent for complaints or treatment regarding residual shrapnel wound scars on the lower extremities.  With respect to the Veteran's functional assessment, the Veteran reported that when he drove equipment on road construction jobs, fresh tar caused the scar on the right heel to itch.  The VA examiner essentially found that the Veteran's bilateral lower leg scars did not result in limitations to social or occupational activities (to include prolonged weight bearing, walking, standing, bending, pushing, pulling, lifting, carrying, working overhead, sitting, driving, and communicating).

As noted above, the Veteran was assigned separate 10 percent ratings under Diagnostic Code 7804 for a shrapnel scar on the right lower leg, and a shrapnel scar on the left lower leg.  An August 2008 VA examination shows that the Veteran has a barely visible, two-centimeter scar on the inner aspect of the right heel, and a barely visible, one-centimeter scar on the inner aspect of the left heel.  The Veteran reported occasional tenderness in the scars.  These scars were not discernable at the time of an April 2010 VA examination.  A 10 percent evaluation is the maximum available under Diagnostic Code 7804; therefore, a higher evaluation is not available to the Veteran for either scar under this Diagnostic Code.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

The Board finds that a separate or higher evaluation is not warranted under Diagnostic Codes 7801, 7802, or 7803, where medical evidence of record does not establish a scar that is deep, causing limited motion; scars covering an 144 square inches or greater; or scars that are unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, and 7803 (2008).  The August 2008 VA examination shows that the Veteran's scars were superficial and barely visible.  An April 2010 VA examiner was unable to see changes in the skin consistent with residual scaring.  The Veteran's scars were not shown to result in any limitation of motion, and the Veteran had full range of motion in the ankles at the time of his August 2008 VA examination.  The Veteran's right lower extremity scar was measured at 2 centimeters long and his left lower extremity scar was measured at 1 centimeter long during his August 2008 VA examination.  Again, the scars were not ascertainable at the time of the Veteran's more recent April 2010 VA examination, therefore, measurements could not be provided.  An August 2008 VA examination shows that there was no ulceration or breakdown in the area of either scar and there was no irregularity or atrophy of the skin.  The Board finds, therefore, that the VA examinations reflect a superficial scar on the right and left lower extremities that is not deep.  The Veteran's scars did not result in limitation of motion, did not cover an area of 144 square inches or more, and the Veteran's scars are not shown to be unstable.  

The Veteran's representative contends, in a November 2011statement, that a separate 10 percent evaluation is warranted based on the total number of unstable or painful scars.  She stated that the Veteran currently has shrapnel breaking through his scar, that makes the Veteran's scar "unstable" and therefore he is entitled to an additional 10 percent to his evaluation.  While the Veteran's representative contends that the Veteran's scar is unstable; there is no objective medical evidence to support such a contention.  The Board notes that while a Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Current medical evidence of record, dating from April 2007 to present, does not show that the Veteran has an unstable scar as described under Diagnostic Code 7803.  Diagnostic Code 7803 specifically defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar and that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  VA examinations do not indicate that the Veteran has shrapnel breaking through his scar.  An August 2008 VA examination shows that there was no ulceration or breakdown in the area of either scar and there was no irregularity or atrophy of the skin.  Further, the Veteran denied having any history of ulceration or breakdown to the scar.  No instability was noted at the time of an April 2010 VA examination as the VA examiner was unable to see changes in the skin consistent with residual scaring.  The Board finds, therefore, that the Veteran is not shown to have an unstable scar in either the right or left lower leg as described for a 10 percent evaluation under Diagnostic Code 7803.

The Veteran's shrapnel scars on the right and left lower leg are not shown to result in limitation of function to warrant a rating under Diagnostic Code 7805.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  The Veteran has no documented objective limitation of function including motion due to his scar.  An August 2008 VA examination shows that the Veteran had full range of motion in the bilateral ankles.  An April 2010 VA examination shows that the Veteran denied having any complaints associated with his service-connected scars.  The Board finds, therefore, that a separate rating is not warranted under Diagnostic Code 7805.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to his service-connected scars.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain, and there is no indication that his statements are not credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence during the course of his VA examinations.  The Veteran is competent to describe the presence of tenderness in his scars, and the Veteran's reports have been considered in conjunction with his VA examination.  Additionally, the Board has considered the Veteran's statements in evaluating his assigned ratings.  The Board notes, however, that with respect to the Rating Schedule, where criteria set forth require medical expertise which the Veteran has not been shown to have, or where these types of findings are not readily observable by a lay person; the objective medical findings and opinions provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  


Extraschedular Consideration

Consideration has also been given regarding whether any of the schedular evaluations discussed above are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected scars are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scars as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  The record shows that the Veteran's symptomatology due to his scars is adequately addressed by the schedular criteria.  The Veteran is not shown to have any limitation in function due to his service-connected scars.  The Veteran has not shown that the manifestations of his service-connected scars have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

2.  Earlier Effective Date 

The Veteran seeks an effective date prior to April 15, 2008, for the assignment of a 10 percent evaluation for a shrapnel scar on the right lower leg and for the assignment of a 10 percent evaluation for a shrapnel scar on the left lower leg.

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400(o) (2011); See VAOGCPREC 12-98; Hazan v. Gober, 10 Vet. App. 511   (1997); Harper v. Brown, 10 Vet. App. 125 (1997). 

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, and (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); See also Hazan v. Gober, 10 Vet. App. 511, 521 (1992).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2011).  An informal claim is any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a) (2011). 

In a prior October 2002 rating decision the RO continued a 0 percent evaluation for shrapnel scars on the right lower leg and shrapnel scars on the left lower leg.  The Veteran did not appeal the October 2002 rating decision; therefore, the decision is final.  As such, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current claim on appeal. 

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011). 

The effective date for an increased 10 percent evaluation for a shrapnel scar on the right lower leg, and a shrapnel scar on the left lower leg would be the later of the date of receipt of claim or the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(ii).  The Veteran filed a claim for an increased rating for PTSD and for a TDIU on April 15, 2008.  The Veteran did not submit a claim for an increased rating for his shrapnel scars at this time.  Because the Veteran was already service-connected for shrapnel scars of the lower extremities, the RO considered whether increased ratings were warranted for the Veteran's service-connected scars in conjunction with his TDIU claim.  Based on findings from an August 2008 VA examination, the RO granted separate10 percent evaluations for a shrapnel scar on the right lower leg, and for a shrapnel scar on the left lower leg.  The RO liberally construed the Veteran's April 15, 2008 claim for a TDIU as a claim for an increased rating for his service-connected disabilities, and granted the Veteran's increased rating effective on that date.  There are no documents on record filed subsequent to the October 2002 rating decision, and prior to April 15, 2008 that can be considered as a formal or informal claim for an increased rating for shrapnel scars, there is no dispute as to the date of application. 

The Board notes that The United States Court of Appeals for Veterans Claims (Court or CAVC) has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has therefore considered whether it is factually ascertainable that the Veteran's disability (a shrapnel scar on the right lower leg and a shrapnel scar on the left lower leg) had increased within one year of receipt of his claim. 

Based on evidence from the claims file, it is not factually ascertainable that the Veteran's disability had increased within one year of receipt of the Veteran's claim.  There are no documents on record to indicate an increase in the Veteran's disability prior to the Veteran's April 15, 2008 claim.  There is no medical or lay evidence which was associated with the claims file between April 2007 and April 2008.  Therefore, the Board finds that there is no probative evidence within this time frame that establishes that it is factually ascertainable that an increase in disability had occurred.  Rather, the Veteran's increased 10 percent evaluations were assigned based on medical evidence dated after April 15, 2008.  Specifically, the Veteran's 10 percent rating was assigned pursuant findings from an August 2008 VA examination report which noted occasional tenderness in the Veteran's left and right lower leg scars. 

In sum, the Veteran did not appeal an October 2002 rating decision; therefore, that decision is final.  The Veteran filed an application for an increased evaluation for PTSD and for a TDIU on April 15, 2008; and the RO liberally construed this application as an application for an increased rating for his service-connected shrapnel scars.  It is not factually ascertainable that the schedular criteria were met for an increased 10 percent evaluation for a shrapnel scar on the right lower leg or for a shrapnel scar on the left lower leg within the year prior to VA's receipt of the April 15, 2008 claim.  Therefore, the Board finds that an effective date earlier than April 15, 2008, for the assignment of a 10 percent evaluation for a shrapnel scar on the right lower leg is not warranted.   An effective date earlier than April 15, 2008, for the assignment of a 10 percent evaluation for a shrapnel scar on the left lower leg is not warranted.



C.  Conclusion

The preponderance of the evidence is against finding that the Veteran's shrapnel scar on the right lower leg warrants a higher rating evaluation.  The preponderance of the evidence is against finding that the Veteran's shrapnel scar on the left lower leg warrants a higher rating evaluation.  An effective date earlier than April 15, 2008, for the assignment of a 10 percent evaluation for a shrapnel scar on the right lower leg is not warranted.   An effective date earlier than April 15, 2008, for the assignment of a 10 percent evaluation for a shrapnel scar on the left lower leg is not warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.


ORDER

An increased rating for a shrapnel scar on the right lower leg, in excess of 10 percent, is denied.

An increased rating for a shrapnel scar on the left lower leg, in excess of 10 percent, is denied.

The claim of entitlement to an effective date earlier than April 15, 2008, for the award of a 10 percent evaluation for a shrapnel scar on the right lower leg is denied.

The claim of entitlement to an effective date earlier than April 15, 2008, for the award of a 10 percent evaluation for a shrapnel scar on the left lower leg is denied.


	(CONTINUED ON NEXT PAGE)





REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was afforded VA examinations in conjunction with his PTSD and TDIU claims in August 2008, May 2010, and October 2010.  The October 2010 VA examination was completed by a board of three VA psychologists.  

Subsequent to the Veteran's most recent October 2010 VA examination, the RO associated five volumes of SSA medical records with the claims file.  These included VA treatment records, SSA Mental Residual Functional Capacity Assessments, and psychiatric reports completed by Dr. P.W.L. in July 2008, May 2010, and October 2010.  In May 2010 and in October 2010, the Veteran was determined to be not capable of gainful employment due to his psychiatric disabilities.  The Board notes, however, that the Veteran was also diagnosed with a nonservice-connected cognitive disorder and a nonservice-connected personality disorder at that time, and the evaluation does not clearly indicate whether the Veteran would be unemployable due to his service-connected PTSD alone.  The Board finds, therefore, that a remand for a supplemental VA medical opinion is necessary to address additional evidence of record.

The Board also notes additional lay evidence was received in June 2011, shortly after the issuance of a June 2011 supplemental statement of the case.  In a June 2011 correspondence, the Veteran's representative noted that this lay evidence was not addressed in the Veteran's supplemental statement of the case, and requested that the RO consider the Veteran's lay statements.  Accordingly the RO should review the case again based on all additional evidence received and, thereafter, should furnish the Veteran and his representative with a Supplemental Statement of the Case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the case back to the VA medical examiners conducted the Veteran's VA psychiatric examination in October 2010.  If none of those examiners are available, the claims file should be referred to another appropriate examiner.  The claims folder, to include a copy of this Remand, must be made available to the examiners for review.  The examiners must review the entire claims file, to include SSA medical records associated with the Veteran's claims file since his last VA examination and a June 2011 lay statement from the Veteran.  If the examiners conclude that an examination is necessary to answer the Board's questions, one should be scheduled.

The examiners should provide a supplemental medical opinion, based on the additional medical and lay evidence of record, addressing the current severity of the Veteran's PTSD.  

The VA examiners should differentiate any impairment found to be due to the Veteran's nonservice-connected psychiatric disorders from PTSD.  If the examiners are unable to differentiate the Veteran's symptoms due to PTSD from symptoms due to his nonservice-connected psychiatric disorders, the examiners should state that in the report.

The VA examiners should specifically address psychiatric evaluations completed by Dr. P.L.W. which indicate that the Veteran is not capable of gainful employment due to his psychiatric disabilities (PTSD, major depressive disorder, dysthymic disorder, cognitive disorder NOS, and personality disorder NOS).  Psychiatric evaluations were completed by Dr. P.L.W. in July 2008 (located in volume 5 of the claims folder), May 2010 (volume 8), and October 2010 (volume 6).  

The examiners should offer a supplemental opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected PTSD in light of the additional evidence of record.  The examination report must include a complete rationale for all opinions and conclusions reached. 

2.  The RO should review the examination report to ensure that it is in complete compliance with this remand. If deficient in any manner, the RO must implement corrective procedures at once. 

3.  After all development has been completed, the RO should readjudicate the claim for an increased evaluation for PTSD and entitlement to a TDIU based on a review of all of the pertinent evidence of record to include the additional lay evidence submitted by the Veteran in June 2011 and any additional medical evidence.  If the benefits sought are not granted, the RO should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


